KOGAN, Justice,
dissenting.
I dissent for the reasons stated in my partial dissent to B.H., and I further dissent from the dismissal of this petition. It perhaps deserves emphasis that the majority’s denial of review here hinges solely on the holding of B.H. Assuming B.H. espouses sound legal doctrine, then it is true that J.Y. will suffer no deprivation of justice if review is denied. However, the United States Supreme Court still possesses the authority to review the Fourteenth Amendment due process issues apparent in these cases, which I have outlined in my separate opinion in B.H. Should that Court issue certiorari and reverse the majority’s decision in B.H., I believe this Court then would have jurisdiction to review J.Y.’s case afresh by way of the all writs authority, art. V, § 3(b)(7), Fla. Const.; State ex rel. Chiles v. Public Employees Relations Comm’n, 630 So.2d 1093 (Fla.1994), among other possible bases.